             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

DAVID WILLIAM SHAW,

              Plaintiff,

v.                                                 Case No. 4:16cv549-MW/CAS

MR. SCOGGINS, P.A.,
MRS. C. GLAVEY, R.N.,
and MRS. C. PRICE, R.N.,

           Defendants
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                    THIRD REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Third Report and

Recommendation, ECF No. 102, and has also reviewed de novo Defendants’ Objections to

the report and recommendation. ECF No. 105. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Defendants’ motion for summary judgment, ECF

No. 92, is DENIED. This case is REMANDED to the Magistrate Judge for further

proceedings prior to setting the case for trial.

       SO ORDERED on September 4, 2019.

                                            s/Mark E. Walker
                                            Chief United States District Judge
